                                                                     FILED
                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA               JAN 1 3 2020
                                 Norfolk Division
                                                                       DISIHIGT CO'OrT
                                                                   ■ NORFOLK. VA
BASF PLANT SCIENCE, LP,

          Plaintiff,

     V.




COMMONWEALTH SCIENTIFIC AND
INDUSTRIAL RESEARCH
ORGANISATION,

          Defendant.                            C.A. No. 2:17-CV-503-HCM


COMMONWEALTH SCIENTIFIC AND
INDUSTRIAL RESEARCH
ORGANISATION, GRAINS RESEARCH
AND DEVELOPMENT CORP., AND
NUSEED PTY LTD.,

           Plaintiffs-Counterclaimants,

     V.




BASF PLANT SCIENCE, LP, AND
CARGILL,INCORPORATED,

          Defendants-
          Counterdefendants,

BASF PLANT SCIENCE GMBH,

          Counter-Counterclaimant.




     SUPPLEMENTAL CLAIM CONSTRUCTION OPINION AND ORDER II
         This matter comes to the Court on the construction ofa disputed patent claim term,referred

to herein as "term (9)." The Court advised the parties ofits construction before trial ofthis matter,

and hereby issues this Opinion and Order to explain its construction.

                  1. FACTUAL BACKGROUND & PROCEDURAL HISTORY


         The facts and procedural posture of this case have been summarized in this Court's

previous Opinions, including its Claim Construction Opinion & Order, doc. 274, and the Court's

recent Findings of Fact and Conclusions of Law,doc. 821. Accordingly, this Court will not repeat

its recitation of the background of this case; the Court will only briefly summarize the posture of

this case as it relates to the instant construction.


A.       THE PATENTS AND TECHNOLOGY


         The patents asserted in this case are directed at plant cells that are genetically modified to

have the capability to produce certain long-chain polyunsaturated omega-3 fatty acids ("LC-

PUFAs").       Australia's national, government science research agency, the Commonwealth

Scientific and Industrial Research Organisation ("CSIRO") is the owner of several United States

patents directed at such plants. CSIRO has partnered with two other Australian entities, Nuseed

Pty Ltd. ("Nuseed") and the Grains Research and Development Corporation ("GRDC") to

commercialize their LC-PUFA product. While CSIRO was researching methods to achieve the

recombinant plants, BASF Plant Science L.P. and BASF Plant Science GmbH (collectively,

"BASF") was conducting similar research. BASF has partnered with Cargill, Inc. ("Cargill") to

market their LC-PUFA product.'




'CSIRO, along with its co-parties Nuseed and the GRDC are collectively referred to herein as "Proponents," as they
were at trial, because they are the proponents of the patents in suit. BASF and Cargill are referred to collectively
herein as "Opponents," as they were at trial, because they oppose the patents in suit.
       Ordinarily, land plants, such as Brassica napus (the primary target plant by the parties,

which is popularly known as rapeseed or canola), lack the capability of producing LC-PUFAs.

The parties to this case have taken several steps to modify canola in a way that it can produce LC-

PUFAs.


       One of the aspects of the invention at issue is incorporating into land plants a desaturase

that is capable of acting on an acyl-CoA substrate. Usually, desaturation in land plants occurs in

an enzymatic pool known as the "acyl-PC pool" and elongation occurs in the "acyl-CoA pool."

To achieve LC-PUFAs, both elongation and desaturation must occur multiple times at different

points on a fatty acid. This results in a cell passing a soon-to-be-LC-PUFA back and forth between

the acyl-PC pool and the acyl-CoA pool. The invention at issue incorporates desaturases which

are capable of acting on a acyl-CoA substrate to avoid this shifting. Such "acyl-CoA desaturases"

can be found in vertebrate organisms, such as a fish, and select invertebrate organisms, such as a

microalgae.

       At issue here is whether the invention asserted by Proponents only claims the use of acyl-

CoA desaturases from vertebrate organisms.

B.     CLAIM CONSTRUCTION IN THIS CASE

       On April 10, 2019, the Court held a Markman hearing for the purpose of construing ten

(10) disputed terms in the patents at issue and resolving two(2) motions to dismiss and a motion

to compel discovery. At the hearing, the Court resolved the meanings for eight(8)of these terms

and took the construction oftwo(2)terms- terms(9)and (10)- under advisement. Doc. 274. On

May 15, 2019, the Court entered an Opinion and Order explaining its construction of term (10).

Doc. 289.
       The remaining term,"term (9)," was taken under advisement. The Court decided that it

declines to construe term (9) and will give the term its PLAIN AND ORDINARY MEANING,

WITH NO "VERTEBRATE LIMITATION." At a motions hearing held on September 24,

2019, the Court advised parties that the Court would not construe term (9).

                                    IL CLAIM CONSTRUCTION


A.     LEGAL PRINCIPLES OF CLAIM CONSTRUCTION


                                 /. Claim Construction, Generally

       "Claim construction is a matter of resolution of disputed meanings and technical scope, to

clarify and when necessary to explain what the patentee covered by the claims, for use in the

determination of infringement. It is not an obligatory exercise in redundancy." NT?. Inc. v.

Research in Motion. Ltd.. 418 F.3d 1282, 1311 (Fed. Cir. 2005)(citing U.S. Surgical Corp. v.

Ethicon. Inc.. 103 F.3d 1554, 1568(Fed. Cir. 1997)).

       Claim construction begins with the words of the claims. Vitronics Corp. v. Conceptromc.

Inc.. 90 F.3d 1576, 1582(Fed. Cir. 1996)("First, we look to the words of the claims themselves .

. . ."). Words in a claim are generally given their ordinary meaning as understood by a person of

ordinary skill in the art("POSITA"). Id This "[POSITA] is deemed to read the claim term not

only in the particular claim in which the disputed term appears but also in the context of the entire

patent, including the specification." Phillips v. AWH Corp..415 F.3d 1303, 1313(Fed. Cir. 2005)

(en banc). "In some cases, . . . the ordinary meaning of claim language as understood by a

[POSITA] may be readily apparent even to lay judges, and claim construction in such cases

involves little more than application of the widely accepted meaning of commonly understood

words." Id at 1314. Often, however, "determining the ordinary and customary meaning of the

claim requires examination of terms that have a particular meaning in a field of art. Because the
meaning of a claim term as understood by [POSITAs] is often not immediately apparent, and

because patentees frequently use terms idiosyncratically, the court looks to those sources available

to the public that show what a [POSITA] would have understood disputed claims language to

mean." Id.


       Further, the claims themselves can provide substantial guidance as to the meaning of

particular claim terms. Id First,"the context in which a term is used within a claim can be highly

instructive." Id In addition, other claims of the patent in question, both asserted and unassorted,

can also be useful because claim terms are "normally used consistently throughout the patent" and

therefore "can often illuminate the meaning of the same term in other claims." Id

       The claims should not be read alone, however, but rather should be considered within the

context of the specification of which they are a part. Markman v. Westview Instruments. Inc.. 52

F.3d 967, 985 (Fed. Cir. 1995), affd. 517 U.S. 370(1996).

       In addition to consulting the specification, a court may also consider the patent's

prosecution history, if in evidence, because it provides information regarding how the United

States Patent and Trademark Office and the inventor understood the patent. S^ id at 1317. It

also enables the Court to determine if the inventor limited the invention during the course of

prosecution. Id "[WJhere an applicant whose claim is rejected on reference to a prior patent. ..

voluntarily restricts himself by an amendment of his claim to a specific structure, having thus

narrowed his claim in order to obtain a patent, he may not by construction . .. give the claim the

larger scope which it might have had without the amendments." I.T.S. Rubber Co. v. Essex Rubber

Co.. 272 U.S. 429, 444 (1926). Thus, consulting prior art reference in the prosecution history is

permissible. Vitronics. 90 F.3d at 1583.
        These elements of the patent itself—^the claims, the specification, and its prosecution

history—constitute intrinsic evidence ofclaim construction. In addition to such intrinsic evidence,

a court may consider extrinsic evidence to determine the meaning of disputed claims. Phillips.

415 F.3d at 1317. Such extrinsic evidence "consists of all evidence external to the patent and

prosecution history, including expert and inventor testimony, dictionaries, and learned treatises."

Phillips. 415 F.3d at 1317 (citing Markman. 52 F.3d at 980). However, the Court should not rely

on extrinsic evidence when the intrinsic evidence removes all ambiguity. Vitronics. 90 F.3d at

1583.


        Such extrinsic evidence generally is held as less reliable than the intrinsic evidence and "is

unlikely to result in a reliable interpretation of patent claim scope unless considered in the context

of intrinsic evidence."     Id at 1317-18.       With respect to expert evidence, for example,

"[c]onclusory, unsupported assertions by experts as to the definition of a claim term are not useful

to a court. . .[and] a court should discount any expert testimony that is clearly at odds with the

claim construction mandated by the claims themselves,the written description, and the prosecution

history, in other words, with the written record of the patent." Id at 1318. Additionally, inventor

testimony has little to no probative value in construing claims. Markman. 52 F.3d at 985,        also

E-Pass Tech.. Inc. v. 3Com Corp.. 343 F.3d 1364, 1370 n.5 (Fed. Cir. 2003) ("[TJhis court has

often repeated that inventor testimony is of little probative value for the purposes of claim

construction."), Soloman v. Kimberlv-Clark Corp.. 216 F.3d 1372, 1379(Fed. Cir. 2000).

                    a. Incorporating Claim Limitations From the Specification

        As the Federal Circuit stated in Phillips,"the specification is always highly relevant to the

claim construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of

a disputed term." Phillips. 415 F.3d at 1315. The court, however, must not read in limitations
from the specification without clear intent by the inventor to do so. Thomer v. Sony Comp. Entmt.

Am. LLC. 669 F.3d 1362, 1366 (Fed. Cir. 2012). Accordingly, a patentee is not limited to the

metes and bounds of his preferred embodiment. A court should keep in mind that the purpose of

claim construction is to ascertain the true scope of the invention, which is ordinarily described by

the patent claims read in light of the specification. United States v. Adams.383 U.S. 39,49(1966)

("[I]t is fundamental that claims are to be construed in the light of the specifications and both are

to be read with a view to ascertain the invention.").

       It is clear that a patentee is not limited to his preferred embodiment. Phillips. 415 F.3d at

1323 (en banc)("[AJlthough the specification often describes very specific embodiments of the

invention, we have repeatedly warned against confining the claims to those embodiments."). Home

Diagnostics. Inc. v. LifeScan. Inc.. 381 F.3d 1352, 1358 (Fed. Cir. 2004) ("Absent a clear

disavowal or contrary definition in the specification or the prosecution history, the patentee is

entitled to the full scope of its claim language."). Nevertheless, "[wjhere the specification clearly

limits the invention to a particular form ... it is appropriate to construe the claims consistently

with that limitation." In Re: Rembrandt Tech.. LP.496 F. App'x 36,45(Fed. Cir. 2012)(emphasis

added), Edwards Lifesciences LLC v. Cook. Inc.. 582 F.3d 1322 (Fed. Cir. 2009)(holding that a

claim term, "graft," was limited to "intraluminal graft" because, inter alia, the invention only

disclosed "intraluminal grafts").     Without a clear limitation, or clear intent to limit, it is

inappropriate to read a limit in to the claims from the specification.

B.     DISPUTED TERM (9)

       The following table lists the remaining disputed terms, each parties' proposed construction

and the relevant patents and claims to each disputed term.
       Term at Issue                     Proponents'                Opponents'Proposed                 Asserted
                                          Proposed                        Constructions                   Claims
                                        Construction                                                  Including
                                                                                                           the
                                                                                                          Term^
 9."a desaturase [an               No construction                 BASF's Construction; no            '250
 exogenous                         necessary.                      construction necessary             patent
 desaturase] which                                                                                    claims 1,
 desaturates an acyl-              If construed,"a                 Careill's Construction:            6,7
 CoA substrate"                    desaturase capable of           The term "a desaturase             '579
                                   desaturating an acyl-          [an exogenous                       patent
                                   CoA substrate."                desaturase] which                   claims 1,
                                                                  desaturates an acyl-CoA             7
                                                                   substrate" means "a                '033
                                                                   vertebrate desaturase [a           patent
                                                                   vertebrate exogenous               claims 4,
                                                                   desaturase] which                  5,10,19,
                                                                   desaturates an acyl-CoA            31-34
                                                                   substrate."



        (9)"a desaturase [an exogenous desaturasej which desaturates an acyl-CoA

Substrate."


         This term appears in claims 1, 6, and 7 of United States Patent No. 7,834,250. The term

also appears in claims 1 and 7 of United States Patent No. 9,926,579 and claims 4, 5, 10, 19, and

31-34 of United States Patent No. 9,970,033 ("the '033 patent"). At trial, claim 5 of the '033

patent was the only asserted claim containing term (9).

         The dispute over term (9) is whether the term requires a desaturase that originates from a

vertebrate organism. Both BASF and Opponents agree that term (9) requires no construction.

However, Cargill submits that the patent only claims desaturases derived from a vertebrate

organism, because the specification only describes vertebrate desaturases acting on acyl-CoA



^ Only claims which explicitly contain the claim term in question are identified in this table. Claims which depend
from these claims implicitly contain the claim term in question by reference.
substrates. Cargill also argues that Proponents waived the use on non-vertebrate desaturases in

patent prosecution as well.

         Notably, the language of the claim itself contains no "vertebrate limitation." A plain,

ordinary reading shows that the patent claims a desaturase that desaturates an acyl-CoA substrate.

Thus, the claim is drawn to desaturases marked by their function -                        one that acts on an acyl-

CoA substrate - rather than the organism of origin. At the relevant time, a POSITA would have

known that desaturases derived from non-vertebrate organisms could act on acyl-CoA substrates.

E.g.. Doc. 205-12, 265-1, 265-3, 265-4, 265-5, 265-6, 265-7, 265-8.^ Thus, a POSITA would

understand that the claim refers to any desaturase that can act on an acyl-CoA desaturase.

         Although the specification only describes the use of a zebrafish, acyl-CoA desaturase -

that is, a desaturase originating from a vertebrate - it is generally improper to read a limitation into

a patent claim from the specification. E.g.. Phillips. 415 F.3d at 1323 (en banc)("[A]lthough the

specification often describes very specific embodiments of the invention, we have repeatedly

warned against confining the claims to those embodiments."); Home Diagnostics. 381 F.3d at 1358

(Fed. Cir. 2004) ("Absent a clear disavowal or contrary definition in the specification or the

prosecution history, the patentee is entitled to the full scope of its claim language.").

         Additionally, the specification does not limit the scope of the invention to that particular

embodiment. Indeed, under the heading "Summary ofthe Invention," the specification states, that

the subject plant cell,"comprises either . ..(ii) at least one desaturase which is able to act on an

acyl-CoA substrate, (iii) at least one desaturase from a vertebrate or a variant desaturase thereof,



^ Although a court should generally refrain from using extrinsic evidence in claim construction, a court may, in its
discretion, rely on extrinsic evidence to understand the field ofthe invention as it would be understood by a POSITA
who is reviewing the intrinsic evidence. Phillips. 415 F.3d at 1319("Nonetheless, because extrinsic evidence can help
educate the court regarding the field ofthe invention and can help the court determine what a person of ordinary skill
in the art would understand claim terms to mean, it is permissible for the district court in its sound discretion to admit
and use such evidence.").
or (iv) any combination of. ..(ii) or (iii)." E.g..'033 patent, col. 7,11. 31-49(emphasis added).'^

The specification goes on to state, "[p]referablY, the at least one desaturase is naturally produced

by a vertebrate." Id. at col. 7 11. 54-55 (emphasis added). It would be redundant for the patent to

involve "at least one desaturase which is able to act on an acyl-CoA substrate," and "a desaturase

from a vertebrate" or any combination of those two, if the patent only claimed a vertebrate

desaturase.      Thus, a POSITA who reviewed the patent specification and claims together would

know that the patent claims the use of a desaturase which acts within the acyl-CoA enzymatic

pool, regardless of the organism that originally produced the desaturase.

        The prosecution history further supports this conclusion. The record before the Court

shows that the Examiner initially rejected the subject claim term, but the applicant responded by

arguing that plant desaturases only act on phospholipid substrates, and the claim is directed at a

plant cell that comprises a desaturase that acts on an acyl-CoA substrate. Doc. 205-12. The

Examiner indicated that "a showing that these are two functionally distinct classes of desaturases

that are known in the art" would overcome the Examiner's rejection. Id. The applicant did so by

distinguishing plant desaturases from vertebrate desaturases. Doc. 205-10. Subsequently, the

patent issued.

        However, the applicant did not clearly waive or disavow the use of non-vertebrate, acyl-

CoA desaturases in prosecution. Indeed, while discussing the Examiner's concerns, the applicant

informed the Examiner that at least one such invertebrate acyl-CoA existed. Doc. 205-12

("Applicants' representatives stated that desaturases which desaturate acyl-CoA substrates are

found in vertebrates and that one has been isolated from a microalgal [that is, an invertebrate]




 The use of the '033 patent is illustrative only. Each relevant patent contains a similar description.


                                                          ID
species.")* Therefore, there is no clear prosecution disavowal contained in the prosecution history

that would restrict the scope of the claim. See Home Diagnostics, inc.. 381 F.3d at 1358.

       Thus, a POSITA reviewing the patent and its history as a whole would know that the claim

term refers to a desaturase that acts on an acyl-CoA substrate, without identifying a particular

organism of origin. Although the patent "prefers" the use of a vertebrate desaturase, it does not

limit itself to that preferred desaturase. A POSITA would have known that the desaturase could

come from a vertebrate, such as a zebra fish, or an invertebrate, such as a microalgae. Therefore,

it is inappropriate to limit the instant claim term to a vertebrate desaturase.

       Accordingly, the Court FINDS that reading a "vertebrate limitation" into the claim

language would improperly limit the scope ofthe claim terms to a preferred embodiment. Because

a vertebrate limitation is not necessary,the Court need not construe the claim term and ORDERED

that it be given its plain and ordinary meaning.

                                       in. CONCLUSION


       For the reasons stated on the record and elaborated herein the Court ORDERS the

following construction:

               Disputed Term                          The Court's Construction
 9. "a desaturase [an exogenous desaturase] : No construction. The term has its plain and
 which desaturates an acyl-CoA substrate" j ordinary meaning.


The Clerk is REQUESTED to deliver a copy of this Supplemental Opinion and Order II to all

counsel of record.

                                                                       /s/
It is SO ORDERED.
                                                        Flenry Coke Morgan, Jr.
                                                        Senior United States District Judge^^^
                                                          HENRY COKE MORGAN,JR.
                                               SENIOR UNITED STATES DISTRICT JUDGE


Norfolk, Virginia
                     ,/3.2020

                                                   11
                                                                    bled
                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA
                                                                  JAN 1 3 2020
                                 Norfolk Division
                                                                      DiyiHICTCOUHT
                                                                  ■ NORFOLK. VA
BASF PLANT SCIENCE, LP,

          Plaintiff,

     V.




COMMONWEALTH SCIENTIFIC AND
INDUSTRIAL RESEARCH
ORGANISATION,

          Defendant.                            C.A. No.2:I7-CV-503-HCM


COMMONWEALTH SCIENTIFIC AND
INDUSTRIAL RESEARCH
ORGANISATION, GRAINS RESEARCH
AND DEVELOPMENT CORP., AND
NUSEED PTY LTD.,


           Plaintiffs-Counterclaimants,

     V.




BASF PLANT SCIENCE, LP, AND
CARGILL,INCORPORATED,


          Defendants-
          Counterdefendants,

BASF PLANT SCIENCE GMBH,

          Counter-Counterclaimant.




     SUPPLEMENTAL CLAIM CONSTRUCTION OPINION AND ORDER II
         This matter comes to the Court on the construction ofa disputed patent claim term, referred

to herein as "term (9)." The Court advised the parties ofits construction before trial ofthis matter,

and hereby issues this Opinion and Order to explain its construction.

                   L FACTUAL BACKGROUND & PROCEDURAL HISTORY

         The facts and procedural posture of this case have been summarized in this Court's

previous Opinions, including its Claim Construction Opinion & Order, doc. 274, and the Court's

recent Findings of Fact and Conclusions of Law, doc. 821. Accordingly, this Court will not repeat

its recitation of the background of this case; the Court will only briefly summarize the posture of

this case as it relates to the instant construction.


A.       THE PATENTS AND TECHNOLOGY


         The patents asserted in this case are directed at plant cells that are genetically modified to

have the capability to produce certain long-chain polyunsaturated omega-3 fatty acids ("LC-

PUFAs").       Australia's national, government science research agency, the Commonwealth

Scientific and Industrial Research Organisation ("CSIRO") is the owner of several United States

patents directed at such plants. CSIRO has partnered with two other Australian entities, Nuseed

Pty Ltd. ("Nuseed") and the Grains Research and Development Corporation ("GRDC") to

commercialize their LC-PUFA product. While CSIRO was researching methods to achieve the

recombinant plants, BASF Plant Science L.P. and BASF Plant Science GmbH (collectively,

"BASF") was conducting similar research. BASF has partnered with Cargill, Inc. ("Cargill") to

market their LC-PUFA product.'




'CSIRO, along with its co-parties Nuseed and the GRDC are collectively referred to herein as "Proponents," as they
were at trial, because they are the proponents of the patents in suit. BASF and Cargill are referred to collectively
herein as "Opponents," as they were at trial, because they oppose the patents in suit.
       Ordinarily, land plants, such as Brassica nanus (the primary target plant by the parties,

which is popularly known as rapeseed or canola), lack the capability of producing LC-PUFAs.

The parties to this case have taken several steps to modify canola in a way that it can produce LC-

PUFAs.


       One of the aspects of the invention at issue is incorporating into land plants a desaturase

that is capable of acting on an acyl-CoA substrate. Usually, desaturation in land plants occurs in

an enzymatic pool known as the "acyl-PC pool" and elongation occurs in the "acyl-CoA pool."

To achieve LC-PUFAs, both elongation and desaturation must occur multiple times at different

points on a fatty acid. This results in a cell passing a soon-to-be-LC-PUFA back and forth between

the acyl-PC pool and the acyl-CoA pool. The invention at issue incorporates desaturases which

are capable of acting on a acyl-CoA substrate to avoid this shifting. Such "acyl-CoA desaturases"

can be found in vertebrate organisms, such as a fish, and select invertebrate organisms, such as a

microalgae.

       At issue here is whether the invention asserted by Proponents only claims the use of acyl-

CoA desaturases from vertebrate organisms.

B.     CLAIM CONSTRUCTION IN THIS CASE


       On April 10, 2019, the Court held a Markman hearing for the purpose of construing ten

(10) disputed terms in the patents at issue and resolving two(2) motions to dismiss and a motion

to compel discovery. At the hearing, the Court resolved the meanings for eight(8)of these terms

and took the construction oftwo(2)terms- terms(9)and (10)- under advisement. Doc. 274. On

May 15, 2019, the Court entered an Opinion and Order explaining its construction of term (10).

Doc. 289.
       The remaining term,"term (9)," was taken under advisement. The Court decided that it

declines to construe term (9) and will give the term its PLAIN AND ORDINARY MEANING,

WITH NO "VERTEBRATE LIMITATION." At a motions hearing held on September 24,

2019,the Court advised parties that the Court would not construe term (9).

                                    IL CLAIM CONSTRUCTION


A.     LEGAL PRINCIPLES OF CLAIM CONSTRUCTION


                                 /. Claim Construction, Generally

       "Claim construction is a matter of resolution of disputed meanings and technical scope, to

clarify and when necessary to explain what the patentee covered by the claims, for use in the

determination of infringement. It is not an obligatory exercise in redundancy." NTP. Inc. v.

Research in Motion. Ltd.. 418 F.3d 1282, 1311 (Fed. Cir. 2005)(citing U.S. Surgical Corp. v.

Ethicon. Inc.. 103 F.3d 1554, 1568(Fed. Cir. 1997)).

       Claim construction begins with the words of the claims. Vitronics Corp. v. Conceptromc.

Inc.. 90 F.3d 1576, 1582(Fed. Cir. 1996)("First, we look to the words of the claims themselves .

. .."). Words in a claim are generally given their ordinary meaning as understood by a person of

ordinary skill in the art ("POSITA"). Id This "[POSITA] is deemed to read the claim term not

only in the particular claim in which the disputed term appears but also in the context of the entire

patent, including the specification." Phillips v. AWH Corp..415 F.3d 1303, 1313(Fed. Cir. 2005)

(en banc). "In some cases, . . . the ordinary meaning of claim language as understood by a

[POSITA] may be readily apparent even to lay judges, and claim construction in such cases

involves little more than application of the widely accepted meaning of commonly understood

words." Id at 1314. Often, however, "determining the ordinary and customary meaning of the

claim requires examination of terms that have a particular meaning in a field of art. Because the
meaning of a claim term as understood by [POSITAs] is often not immediately apparent, and

because patentees frequently use terms idiosyncratically, the court looks to those sources available

to the public that show what a [POSITA] would have understood disputed claims language to

mean." Id.


       Further, the claims themselves can provide substantial guidance as to the meaning of

particular claim terms. Id. First,"the context in which a term is used within a claim can be highly

instructive." Id In addition, other claims of the patent in question, both asserted and unasserted,

can also be useful because claim terms are "normally used consistently throughout the patent" and

therefore "can often illuminate the meaning of the same term in other claims." Id.

       The claims should not be read alone, however, but rather should be considered within the

context of the specification of which they are a part. Markman v. Westview Instruments. Inc.. 52

F.3d 967, 985 (Fed. Cir. 1995). affd. 517 U.S. 370(1996).

       In addition to consulting the specification, a court may also consider the patent's

prosecution history, if in evidence, because it provides information regarding how the United

States Patent and Trademark Office and the inventor understood the patent. See id. at 1317. It

also enables the Court to determine if the inventor limited the invention during the course of

prosecution. Id "[W]here an applicant whose claim is rejected on reference to a prior patent...

voluntarily restricts himself by an amendment of his claim to a specific structure, having thus

narrowed his claim in order to obtain a patent, he may not by construction . . . give the claim the

larger scope which it might have had without the amendments." I.T.S. Rubber Co. v. Essex Rubber

Co.. 272 U.S. 429, 444 (1926). Thus, consulting prior art reference in the prosecution history is

permissible. Vitronics. 90 F.3d at 1583.
        These elements of the patent itself—the claims, the specification, and its prosecution

history—constitute intrinsic evidence ofclaim construction. In addition to such intrinsic evidence,

a court may consider extrinsic evidence to determine the meaning of disputed claims. Phillips.

415 F.3d at 1317. Such extrinsic evidence "consists of all evidence external to the patent and

prosecution history, including expert and inventor testimony, dictionaries, and learned treatises."

Phillips. 415 F.3d at 1317 (citing Markman. 52 F.3d at 980). However, the Court should not rely

on extrinsic evidence when the intrinsic evidence removes all ambiguity. Vitronics. 90 F.3d at

1583.


        Such extrinsic evidence generally is held as less reliable than the intrinsic evidence and "is

unlikely to result in a reliable interpretation of patent claim scope unless considered in the context

of intrinsic evidence."     Id. at 1317-18.      With respect to expert evidence, for example,

"[c]onclusory, unsupported assertions by experts as to the definition of a claim term are not useful

to a court. . .[and] a court should discount any expert testimony that is clearly at odds with the

claim construction mandated by the claims themselves, the written description, and the prosecution

history, in other words, with the written record of the patent." Id. at 1318. Additionally, inventor

testimony has little to no probative value in construing claims. Markman. 52 F.3d at 985,see also

E-Pass Tech.. Inc. v. 3Com Corp.. 343 F.3d 1364, 1370 n.5 (Fed. Cir. 2003) ("[T]his court has

often repeated that inventor testimony is of little probative value for the purposes of claim

construction."), Soloman v. Kimberlv-Clark Corp.. 216 F.3d 1372, 1379(Fed. Cir. 2000).

                   a. Incorporating Claim Limitations From the Specification

        As the Federal Circuit stated in Phillips,"the specification is always highly relevant to the

claim construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of

a disputed term." Phillips. 415 F.3d at 1315. The court, however, must not read in limitations
from the specification without clear intent by the inventor to do so. Thomer v. Sonv Comn. Entmt.

Am. LLC. 669 F.3d 1362, 1366 (Fed. Cir. 2012). Accordingly, a patentee is not limited to the

metes and bounds of his preferred embodiment. A court should keep in mind that the purpose of

claim construction is to ascertain the true scope of the invention, which is ordinarily described by

the patent claims read in light ofthe specification. United States v. Adams.383 U.S. 39,49(1966)

("[I]t is fundamental that claims are to be construed in the light of the specifications and both are

to be read with a view to ascertain the invention.").

        It is clear that a patentee is not limited to his preferred embodiment. Phillips. 415 F.3d at

1323 (en banc)("[A]lthough the specification often describes very specific embodiments of the

invention, we have repeatedly warned against confining the claims to those embodiments."), Home

Diagnostics. Inc. v. LifeScan. Inc.. 381 F.3d 1352, 1358 (Fed. Cir. 2004) ("Absent a clear

disavowal or contrary definition in the specification or the prosecution history, the patentee is

entitled to the full scope of its claim language."). Nevertheless,"[wjhere the specification clearly

limits the invention to a particular form ... it is appropriate to construe the claims consistently

with that limitation." In Re: Rembrandt Tech.. LP.496 F. App'x 36,45(Fed. Cir. 2012)(emphasis

added), Edwards Lifesciences LLC v. Cook. Inc.. 582 F.3d 1322(Fed. Cir. 2009)(holding that a

claim term, "graft," was limited to "intraluminal graft" because, inter alia, the invention only

disclosed "intraluminal grafts").     Without a clear limitation, or clear intent to limit, it is

inappropriate to read a limit in to the claims from the specification.

B.     DISPUTED TERM (9)

       The following table lists the remaining disputed terms, each parties' proposed construction

and the relevant patents and claims to each disputed term.
       Term at Issue                     Proponents*                  Opponents* Proposed              Asserted
                                          Proposed                        Constructions                   Claims
                                         Construction                                                 Including
                                                                                                           the
                                                                                                          Term2
 9."a desaturase[an                  No construction                 BASF's Construction: no          '250
 exogenous                           necessary.                      construction necessary            patent
 desaturase] which                                                                                    claims 1,
 desaturates an acyl-                If construed,"a                 Careill's Construction:          6,7
 CoA substrate"                      desaturase capable of           The term "a desaturase           '579
                                     desaturating an acyl-           [an exogenous                    patent
                                     CoA substrate."                 desaturase] which                claims 1,
                                                                     desaturates an acyl-CoA          7
                                                                     substrate" means "a              '033
                                                                     vertebrate desaturase [a !       patent
                                                                 1
                                                                     vertebrate exogenous             claims 4,
                                                                     desaturase] which                5,10,19,
                                                                     desaturates an acyl-CoA          31-34
                                 1

                                                                     substrate."



        (9)"a desaturase [an exogenous desaturase] which desaturates an acyl-CoA

Substrate."


         This term appears in claims 1, 6, and 7 of United States Patent No. 7,834,250. The term

also appears in claims 1 and 7 of United States Patent No. 9,926,579 and claims 4, 5, 10, 19, and

31-34 of United States Patent No. 9,970,033 ("the '033 patent"). At trial, claim 5 of the '033

patent was the only asserted claim containing term (9).

         The dispute over term (9) is whether the term requires a desaturase that originates from a

vertebrate organism. Both BASF and Opponents agree that term (9) requires no construction.

However, Cargill submits that the patent only claims desaturases derived from a vertebrate

organism, because the specification only describes vertebrate desaturases acting on acyl-CoA



^ Only claims which explicitly contain the claim term in question are identified in this table. Claims which depend
from these claims implicitly contain the claim term in question by reference.
 substrates. Cargill also argues that Proponents waived the use on non-vertebrate desaturases in

 patent prosecution as well.

          Notably, the language of the claim itself contains no "vertebrate limitation." A plain,

 ordinary reading shows that the patent claims a desaturase that desaturates an acyl-CoA substrate.

 Thus, the claim is drawn to desaturases marked by their function - L^, one that acts on an acyl-

 CoA substrate - rather than the organism of origin. At the relevant time, a POSITA would have

 known that desaturases derived from non-vertebrate organisms could act on acyl-CoA substrates.

 E.g.. Doc. 205-12, 265-1, 265-3, 265-4, 265-5, 265-6, 265-7, 265-8.^ Thus, a POSITA would

 understand that the claim refers to any desaturase that can act on an acyl-CoA desaturase.

          Although the specification only describes the use of a zebrafish, acyl-CoA desaturase -

 that is, a desaturase originating from a vertebrate -it is generally improper to read a limitation into

 a patent claim from the specification. E.g.. Phillips. 415 F.3d at 1323 (en banc)("[A]lthough the

 specification often describes very specific embodiments of the invention, we have repeatedly

 warned against confining the claims to those embodiments."): Home Diagnostics. 381 F.3dat 1358

 (Fed. Cir. 2004)("Absent a clear disavowal or contrary definition in the specification or the

 prosecution history, the patentee is entitled to the full scope of its claim language.").

          Additionally, the specification does not limit the scope of the invention to that particular

 embodiment. Indeed, under the heading "Summary ofthe Invention," the specification states, that

 the subject plant cell,"comprises either . ..(ii) at least one desaturase which is able to act on an

 acyl-CoA substrate,(iii) at least one desaturase from a vertebrate or a variant desaturase thereof,



'Although a court should generally refrain from using extrinsic evidence in claim construction, a court may, in its
 discretion, rely on extrinsic evidence to understand the field of the invention as it would be understood by a POSITA
 who is reviewing the intrinsic evidence. Phillips. 415 F.3d at 1319("Nonetheless, because extrinsic evidence can help
 educate the court regarding the field ofthe invention and can help the court determine what a person of ordinary skill
 in the art would understand claim terms to mean, it is permissible for the district court in its sound discretion to admit
 and use such evidence.")-
or (iv) any combination of...(ii) or (iii)." E.g.. '033 patent, col. 7,11. 31-49(emphasis added).'^

The specification goes on to state, "rplreferablv. the at least one desaturase is naturally produced

by a vertebrate." Id at col. 7 11. 54-55 (emphasis added). It would be redundant for the patent to

involve "at least one desaturase which is able to act on an acyl-CoA substrate," and "a desaturase

from a vertebrate" or any combination of those two, if the patent only claimed a vertebrate

desaturase.      Thus, a POSITA who reviewed the patent specification and claims together would

know that the patent claims the use of a desaturase which acts within the acyl-CoA enzymatic

pool, regardless of the organism that originally produced the desaturase.

        The prosecution history further supports this conclusion. The record before the Court

shows that the Examiner initially rejected the subject claim term, but the applicant responded by

arguing that plant desaturases only act on phospholipid substrates, and the claim is directed at a

plant cell that comprises a desaturase that acts on an acyl-CoA substrate. Doc. 205-12. The

Examiner indicated that "a showing that these are two functionally distinct classes of desaturases

that are known in the art" would overcome the Examiner's rejection. Id The applicant did so by

distinguishing plant desaturases from vertebrate desaturases. Doc. 205-10. Subsequently, the

patent issued.

        However, the applicant did not clearly waive or disavow the use of non-vertebrate, acyl-

CoA desaturases in prosecution. Indeed, while discussing the Examiner's concems, the applicant

informed the Examiner that at least one such invertebrate acyl-CoA existed. Doc. 205-12

("Applicants' representatives stated that desaturases which desaturate acyl-CoA substrates are

found in vertebrates and that one has been isolated from a microalgal [that is, an invertebrate]




 The use of the '033 patent is illustrative only. Each relevant patent contains a similar description.


                                                          10
species."). Therefore, there is no clear prosecution disavowal contained in the prosecution history

that would restrict the scope of the claim.      Home Diagnostics. Inc., 381 F.3d at 1358.

       Thus, a POSITA reviewing the patent and its history as a whole would know that the claim

term refers to a desaturase that acts on an acyl-CoA substrate, without identifying a particular

organism of origin. Although the patent "prefers" the use of a vertebrate desaturase, it does not

limit itself to that preferred desaturase. A POSITA would have known that the desaturase could

come from a vertebrate, such as a zebra fish, or an invertebrate, such as a microalgae. Therefore,

it is inappropriate to limit the instant claim term to a vertebrate desaturase.

       Accordingly, the Court FINDS that reading a "vertebrate limitation" into the claim

language would improperly limit the scope of the claim terms to a preferred embodiment. Because

a vertebrate limitation is not necessary,the Court need not construe the claim term and ORDERED

that it be given its plain and ordinary meaning.

                                       III. CONCLUSION


       For the reasons stated on the record and elaborated herein the Court ORDERS the

following construction:

               Disputed Term                         The Court's Construction
 9. "a desaturase [an exogenous desaturase] No construction. The term has its plain and
 which desaturates an acyl-CoA substrate"   ordinary meaning.


The Clerk is REQUESTED to deliver a copy of this Supplemental Opinion and Order II to all

counsel of record.

                                                                       /s/
It is SO ORDERED.
                                                        Henry Coke Morgan, Jr.
                                                        Senior United Slates District Judge . \
                                                          HENRY COKE MORGAN,JR.|^U
                                               SENIOR UNITED STATES DISTRICT JUDGE


No^olk, Virginia
        IHMM! ■ /3.2020

                                                   11
